DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Response to Amendment
Claims 1, 5-20, 23 and 24 remain pending in the application.  Claims 9-12 and 16-18 remain withdrawn from consideration.  The previous objections to claims 20 and 21 are withdrawn in light of applicant's amendment to claim 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of coupling members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-8, 13-15, 19, 20, 23 and 24 are objected to because of the following informalities:
In claims 1 and 19 lines 25, 26 and 27, claim 20 lines 26, 27 and 28, claim 23 lines 1-2, and claim 24 line 2, “plurality of holes” should be changed to --plurality of stator cover body holes-- to distinguish these new holes from the “plurality of coupling holes” already recited.
In claims 23 and 24 line 1, “hole” would be clearer if written as --stator cover body hole-- since the hole is part of the plurality of stator cover body holes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-15, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0142008 to Jung in view of U. S. Patent Publication 2016/0017872 to Kim.
Referring to claims 1, 5-8, 13-15, 19, 23 and 24, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a frame (110) coupled to an outside of the cylinder (41) (Fig. 4; paragraph [0032]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator cover (120, 237) coupled to the frame (110) (Fig. 4; paragraph [0032]);
a rear cover (232) coupled to the stator cover (120, 237) (via 237), the rear cover (232) comprising a front surface that is flat and faces the stator cover (120, 237) (Figures 4 and 7; paragraphs [0044] and [0045]); and
springs (151, 152) disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraphs [0033], [0042] and [0044]), 
wherein the stator cover (120, 237) comprises a stator cover body (120) that defines an opening that receives the piston (42), and a plurality of rear cover coupling parts (237) that extend from the stator cover body (120) toward the rear cover (232) and are coupled to the rear cover (232), the plurality of rear cover coupling parts (237) being spaced apart from one another along a circumferential direction of the stator cover body (120) (Figures 4 and 7; paragraphs [0044] and [0045]),
wherein the rear cover (232) comprises:
 a plurality of spring coupling protrusions (236) that protrude toward the stator cover (120, 237) and that are coupled ends of the springs (151, 152), wherein ends of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are disposed on a plane that is defined by the rear cover (232) and that is orthogonal to the axial direction and attached to the front surface of the rear cover, wherein the rear cover coupling parts (237) and the plurality of spring coupling protrusions (236) are spaced apart from each other along a circumferential direction of the rear cover (232), wherein the rear cover coupling parts (237) and the plurality of spring coupling protrusions (236) are alternately disposed along the circumferential direction of the rear cover, and wherein one or more of the plurality of spring coupling protrusions (236) are disposed between two of the rear cover coupling parts (237) along the circumferential direction of the rear cover (232), and wherein the rear cover (232) has a first surface configured to support one or more of the springs (151, 152), and a second surface opposite to the first surface (Figures 4 and 7; paragraphs [0033] [0044]),
further comprising a spring support (153) configured to support one or more of the springs (151, 152), wherein the spring support (153) is connected to a rear end of the piston (42) and disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraph [0033]),
wherein the springs (151, 152) comprise: a plurality of first springs (151) disposed between the spring support (153) and the stator cover (120, 237); and a plurality of second springs (152) disposed between the spring support (153) and the rear cover (232), wherein an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the plane that is orthogonal to the axial direction and wherein ends of each of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are attached to the front surface of the rear cover (232) (Figures 4 and 7; paragraphs [0032], [0033] and [0044]),  and
wherein the plurality of first springs (151) are spaced apart from one another along the circumferential direction of the stator cover body (120), and wherein the plurality of second springs (152) are spaced apart from one another in a circumferential direction of the rear cover (232) (Figures 4 and 7; paragraphs [0032] and [0033]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
While Jung teaches an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the plane that is orthogonal to the axial direction (Figures 4 and 7; paragraphs [0032] and [0033]), Jung does not teach the use of coupling members (fasteners) to attach the rear cover coupling parts to the rear cover and instead teaches that they are integral.  Kim teaches a compressor wherein:
a rear cover (280) defines a plurality of coupling holes (286) configured to couple to a plurality of rear cover coupling parts (276) of a stator cover (270), respectively, (Figures 4, 6 and 9; paragraphs [0068] and [0082]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the bolting between the rear cover and the rear cover coupling parts taught by Kim in order to facilitated their separation which allows for the replacement of either part separately from the other if there is damage to one part and not the other, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
The Examiner notes that since the plurality of rear cover coupling parts in Jung are alternately disposed/spaced along a circumferential direction of the rear cover with the spring coupling protrusions, and since the plurality of coupling holes in Kim align with the rear cover plurality of coupling parts, in the combination of Jung and Kim the plurality of coupling holes are alternately disposed along a circumferential direction of the rear cover with the spring coupling protrusions, such that the spring coupling protrusion are disclosed between two of the plurality of coupling holes along the circumferential direction of the rear cover.
In explaining the prior art, Jung teaches that the stator body cover 22 is connected to the frame 21 (paragraph [0008]), and this structure remains the same in the further disclosure of the invention, but Jung is silent as to the details of this connection.  Kim further teaches a compressor wherein:
a stator cover body (271, 274) defines a plurality of stator cover body holes (275) that are spaced apart from one another along the circumferential direction of the stator cover body (271, 274), the plurality stator cover body of holes (275) being configured to receive a plurality of coupling members (S) that pass through the plurality of stator cover body holes (275), respectively, and are coupled to a frame (110), wherein a hole (275 associated with the coupling member S which is closest to the bottom of Figure 3) among the plurality of stator cover body holes (275) is disposed between two adjacent rear cover coupling parts (two parts 276 which are closest to the bottom of Figure 3) among the plurality of rear cover coupling parts (276) (Figures 1 and 3-7; paragraphs [0062] - [0070]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the stator body to frame connection taught by Kim in order to “firmly couple the stator cover 270 to the frame 110.”  Kim paragraph [0062].
Jung is silent as to how the rear cover is supported.  Kim further teaches a compressor comprising:
a support device disposed at the second surface of the rear cover (280) and configured to support the rear cover (280) in the shell (101), wherein the support device comprises: a spring support part inserted into a second surface of the rear cover (280); and a plate spring (172) coupled to the spring support part, at least a portion of the plate spring (172) being inserted into the spring support part (Fig. 1, annotated below; paragraph [0047]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the support device taught by Kim in order to support the compressor inside the shell (paragraph [0047]).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Spring Support Part)]
    PNG
    media_image1.png
    721
    432
    media_image1.png
    Greyscale

Annotation of Kim Figure 1.
Jung teaches spring coupling protrusions, as detailed above, but is silent as to the details of the connection between the stator body cover and the frame.  Kim teaches the claimed connection between the stator body cover and the frame, and appears to show the fastener S between two adjacent springs in Figure 4, but is otherwise silent as to the relation of the springs and therefore the spring coupling protrusions of the combination.  However, it would have been obvious matter of design choice before the invention was effectively filed, to a person having ordinary skill in the art, to make the hole among the plurality of holes disposed between two adjacent spring coupling protrusions among the plurality of spring coupling protrusions, since applicant has not disclosed that different hole locations relative to the spring coupling protrusions solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different hole locations relative to the spring coupling protrusions.
Referring to claim 20, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator (31) that surrounds at least a portion of an outside of the piston (42)  (Fig. 4, paragraphs [0030] and [0031]);
a stator cover (110, 120, 237) that faces a rear end portion of the stator (31), the stator cover comprising a stator cover body (110, 120) that surrounds the outside of the piston (42) and defines an opening that receives the piston (42), and a plurality of rear cover coupling parts (237) that extend from the stator cover body (110, 120) toward a rear side of the shell (10) and are spaced apart from each other along a circumferential direction of the stator cover body (110, 120) (Fig. 4; paragraph [0044]);
a rear cover (232) disposed rearward of the stator cover body (110, 120) toward the rear side of the shell (10), the rear cover (232) having (i) a first surface coupled to ends of the plurality of rear cover coupling parts (237) of the stator cover (110, 120, 237) and ends of springs (151, 152), and (ii) a second surface that faces the rear side of the shell (10) (Figures 4 and 7; paragraph [0044]); and
the at least one spring (151, 152) extends between the stator cover body (110, 120) and the first surface of the rear cover (232) and contacts the stator cover body (110, 120) and the first surface of the rear cover (232) (Figures 4 and 7; paragraphs [0033], [0044] and [0045]),
wherein the rear cover (232) comprises:
 a plurality of spring coupling protrusions (236) that protrude toward the stator cover (120, 237) and that are coupled ends of at least one spring (151, 152), wherein ends of the plurality of rear cover coupling parts (237) and the ends of the at least one spring (151, 152) are in contact with the front surface of the rear cover (232) (Figures 4 and 7; paragraphs [0032], [0033] and [0044]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
While Jung teaches an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the first surface of the rear coupling part (Figures 4 and 7; paragraphs [0032] and [0033]), Jung does not teach the use of coupling members (fasteners) to attach the rear cover coupling parts to the rear cover and instead teaches that they are integral.  Kim teaches a compressor wherein:
a rear cover (280) defines a plurality of coupling holes (286) coupled to the ends of a plurality of rear cover coupling parts (276) of a stator cover (270), respectively, (Figures 4, 6 and 9; paragraphs [0068] and [0082]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the bolting between the rear cover and the rear cover coupling parts taught by Kim in order to facilitated their separation which allow for the replacement of either part separately from the other if there is damage to one part and not the other, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
The Examiner notes that since the plurality of rear cover coupling parts in Jung are alternately disposed/spaced along a circumferential direction of the rear cover with the spring coupling protrusions, and since the plurality of coupling holes in Kim correspond to the rear cover plurality of coupling parts, in the combination of Jung and Kim the plurality of coupling holes are alternately disposed along a circumferential direction of the rear cover with the spring coupling protrusions, such that the spring coupling protrusion are disclosed between two of the plurality of coupling holes along the circumferential direction of the rear cover.
In explaining the prior art, Jung teaches that the stator body cover 22 is connected to the frame 21 (paragraph [0008]), and this structure remains the same in the further disclosure of the invention, but Jung is silent as to the details of this connection.  Kim further teaches a compressor wherein:
a stator cover body (271, 274) defines a plurality of stator cover body holes (275) that are spaced apart from one another along the circumferential direction of the stator cover body (271, 274), the plurality of stator cover body holes (275) being configured to receive a plurality of coupling members (S) that pass through the plurality of stator cover body holes (275), respectively, and are coupled to a frame (110) (Figures 1 and 3-7; paragraphs [0062] - [0070]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the stator body to frame connection taught by Kim in order to “firmly couple the stator cover 270 to the frame 110.”  Kim paragraph [0062].
Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Jung does not teach the newly claimed plurality of stator cover body holes and plurality of coupling members to couple the stator cover body to the frame.  The Applicant goes on to argue that instead 
Jung merely describes “a flange portion 238 bent from each end of the leg portion 237 thus to be coupled to the second frame 120 by a bolt B or a welding method.” Jung at [0044] (emphasis added). Indeed, as shown Jung’s FIG. 7 (reproduced below), Jung’s second frame 120 does not appear to receive a plurality of coupling members coupled to Jung’s first frame 110 but merely shows bolt B that couples the leg portion 237 to the second frame 120.

However, the coupling that the Applicant has cited is not the claimed coupling between the stator cover body and the frame.  While Jung teaches that the stator body cover is connected to the frame (paragraph [0008]), as detailed above, Jung is silent as to the details of this connection.  Kim is instead relied upon for teaching these new limitations.
	The Applicant argues that “Kim merely describes ‘coupling protrusions 273, each of which may be coupled to one of a plurality of the first springs 330.’ Kim at [0072],” and does not teach the newly claimed plurality of holes and plurality of coupling members.  However, the coupling protrusions 273 are for the springs and are not part of the connection of the stator cover body to the frame.  As detailed above, Kim instead teaches the coupling members S in stator cover body 270 for coupling to the frame 110, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746